DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on December 6, 2021 have been received and entered. Claims 1-19 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-12, 15-16 and 18 (group I) in the reply filed on December 6, 2021 is acknowledged. Applicant’s election of Cas9 as species for nuclease is acknowledged. However, upon further consideration, election of species requirement is hereby withdrawn. 
Claims 13-14, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2021.
Claims 1-12, 15-16 and 18 are under consideration. 

Priority
Instant application is a divisional of US application no 15/129142 filed on 09/26/2016, which is a national stage application of PCT/US2015/2257, filed on March 25, 2015, which claims benefit of US provisional application no 61/970787, filed on March 26, 2014. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2020, 01/14/2021 and 09/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 118 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Milhem et al (USPGPUB 20050276793, dated 05/12/205).
Claims are directed to a method of genetically modifying a quantity of expanded hematopoietic cells, comprising: a. obtaining a quantity of hematopoietic cells; b. contacting the quantity of hematopoietic cells with a nucleic acid sequence, wherein the nucleic acid sequence modifies the quantity of hematopoietic cells; 4884-5458-5093 2U.S. Serial No. 16/567,194 In Response to Restriction Requirement Mailed October 15, 2021 c. culturing the quantity of hematopoietic cells in the presence of at least one histone deacetylase inhibitor (HDACi) and at least one growth factor to expand the hematopoietic cells.. 
With respect to claim 118, Milhem et al teach method of expanding hematopoietic cells (see para. 13), comprising:  culturing a quantity of hematopoietic cells in the presence of at least one small molecule (para (0013]; , wherein small molecule is  a histone deaceytlase  such as TSA (see para. 13 and 60) and at least one growth factor (para (0018) in the  culture medium comprises at least one cytokine selected from the group consisting of SCF, IL-3, IL-6 and FL(para. 18), wherein said culturing is capable of CD34+CD90+ HSC (see para. 20, claims 1, 10, 19 of ‘793). It is further disclosed that the expanded HSC are transformed with a gene of interest that modify the HSC, wherein the therapeutic gene is introduced prior to the expansion of the cells, after which the cells are expanded (see para. 90).
Accordingly, Milhem et al anticipate claim 118.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini L (Nature Review 2011, 2, 301-315)  and Milhem et al (USPGPUB 20050276793, dated 05/12/205).
Claims are directed to a method of genetically modifying a quantity of expanded hematopoietic cells, comprising: a. obtaining a quantity of hematopoietic cells ; b. culturing the quantity of hematopoietic cells in the presence of at least one histone deacetylase inhibitor (HDACi) and at least one growth factor to expand the hematopoietic cells; and c. contacting the expanded hematopoietic cells with a nucleic acid sequence, wherein the nucleic acid sequence modifies the quantity of expanded hematopoietic cells.
With respect to claims 1-4, 11-12 and 15, Naldini teaches obtaining a quantity of hematopoietic stem progenitor cells from bone marrow; culturing the hematopoietic cells ex vivo in conditions that stimulates cell proliferation; and c. exposing the expanded hematopoietic cells with a retroviral vector expressing a functional gene, thereby modifying the expanded   hematopoietic cells. 
Regarding claims 10-11, Naldini teaches transduction of HSC with lentiviral vector (see page 306, col. 2, para. 2). 
With respect to claim 12, Naldini teaches introducing gene that includes selectable marker to be used for cell purification, expansion or conditional elimination of the cells (see page 30, col. 1, para. 1). 
Naldini differ from claimed invention by not disclosing the culture conditions that stimulates HSC proliferation and/or expansion. 
However, before the effective filing date of instant application, Milhem et al teach method of expanding hematopoietic cells (see para. 13), comprising: (b) culturing a quantity of hematopoietic cells in the presence of at least one small molecule (para (0013];  wherein small molecule is  a histone deaceytlase  such as TSA (see para. 13 and 60) and at least one growth factor (para (0018) in the  culture medium comprises at least one cytokine selected from the group consisting of SCF, IL-3, IL-6 and FL(para. 18), wherein said culturing is capable of expanding CD34+CD90+ HSC (see para. 20, claims 1, 10, 19 of ‘793) .Milhem et al teach culturing hematopoietic cells in cocktail of cytokines contained 100 ng/mL of  SCF, 50 ng/ml of granulocyte colony-stimulating factor (G-CSF), 50 ng/mL of IL-3, 50 ng/ml of IL-6, and 5 units (U)/mL of recombinant erythropoietin (EPO) and further  were exposed to Trichostatin (TSA) at 
Regarding claim 2-3, Milhem further teaches that the hematopoietic cells comprise hematopoietic stem cells (HSCs), wherein the hematopoietic cells comprise hematopoietic stem progenitor cells (HSPCs) (para (0015]).
With respect to claim 4, Milhem further teaches that the hematopoietic cells are isolated from cord blood, peripheral blood or bone marrow (para (00151).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of prior art to modify the method of Naldini by using the culture conditions of the hematopoietic cells that stimulates cell proliferation and /or expansion as disclosed in Milhem, with a reasonable expectation of success, before the effective filing date of instant application. A person of skill in the art would have been motivated to do so in order to efficiently culture and expand stem cells under controlled conditions that would yield suitable numbers of stem/progenitor cells for clinical use as disclosed by Milhem, said modification amounting to combining prior art elements according to known methods to yield predictable results. One who would have practiced the invention would have had reasonable expectation of success because prior at had already disclosed method to expand HSC as evident from the teaching of Milhem. Thus, it would have only required routine experimentation for one of ordinary skill in the art to use the conditions for proliferation and/or expansion of HSC prior to ex vivo genetic modification of HSC. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1,  7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini L (Nature Review 2011, 2, 301-315)  and Milhem et al (USPGPUB 20050276793, dated 05/12/205) as applied above and further in view of Lairson et al (Annu. Rev. Pharmacol. Toxicol. 2013; 53:107-25)/ Dahlberg et al (Blood, 2011, 117,6083-6090).

Lairson et al emphasize the need for identification of pharmacological agents that control the expansion and fate of HSCs, either in vivo or ex vivo that would greatly facilitate the application of HSC therapies to a host of human diseases (see page 109, para. 4). It is disclosed that co-treatment  HSC with TSA and 5-AzaC resulted in a 12.5-fold expansion of treated CD34+/CD90+ cells, which was associated with a 9.9-fold increase in the number of colony-forming units and an 11.5-fold increase in the number of cobblestone area–forming cells (see page 111, para. 1). Lairson et al list a number of pharmacological agent that enhance expansion of HSC including SR1 and dmPGE2 (see figure 1 and paged 112, para. 1 and 2). Dahlberg et al discloses that cytokine-mediated expansion methods are safe but generate only moderate increases in progenitor cell numbers with at best modest improvements in clinically relevant outcomes (page 6084, col. 1, para. 3). It is further disclosed that HSC culture with cytokines plus SR1 led to a 669-fold increase in the number of CD34 (see page 6087, col. 1, para. 2).  Dahlberg embraced the potential of generating HSPCs in some combination of the dmPGE2, SR1, Notch medicated methods to manipulate different pathways supporting the proliferation, self-renewal, and survival of HSPCs (see 6087, col. 2, last para).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of expanding HSC as disclosed in Naldini and Milhem by further incorporating other small molecule including SR1 or dmPEG2 that enhance expansion of HSC ex vivo as disclosed by Lairson/ Dahlberg,  with a reasonable expectation of success, before the effective filing date of the instant invention, in the method of expanding HSC as disclosed in Naldini , Milhem. Said modification amounting to combining 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-4, 8 and 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini L (Nature Review 2011, 2, 301-315), Milhem et al (USPGPUB 20050276793, dated 05/12/205) as applied above and further in view of  Bender et al (WO2013/126794, dated 08/29/2013, 02/24/20212)/ Cost et al., 2013 (US 20130326645 A1) and  Cannon et al., (Molecular Therapy, 2013 Vol. 21, Supplement 1, May 2013, abstract no 183 and 184 S71-S72).
The teaching of Naldini and Milhem have been described above and relied in same manner here. The combination of references teach a method of expanding hematopoietic cells/HSC, comprising culturing the a quantity of hematopoietic cells in the presence trichostatin (TSA) and  at least one growth factor selected from the group consisting of: stem cell factor (SCF), flt3 ligand (FL),interleukin-3 (1L3) and interleukin-6 (IL6); and exposing the expanded hematopoietic cells with a nucleic acid encoding engineered ZFN or TALEN, however, the combination of reference differ from claimed invention by not explicitly nucleic acid encoding nuclease is selected from the group consisting of: a Zinc Finger Nuclease (ZFN), a Transcription Activator-Like Effector Nuclease (TALENs), and a CRISPR-associated protein (Cas) nuclease.

Cannon teaches modification of autologous patient-derived hematopoietic stem cells
(HSCs) using ZFNs (183) and TALEN (184) to generate CCR5-negative cells and create an HIV-resistant immune system for subjects with HIV/AIDs. An mRNA electroporation (EP) method using the MaxXyte GT system capable of handling up to 300 million cells per 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of expanding the genetically modified HSC by substituting the coding sequence as disclosed in Naldini and Milhem with another coding for nuclease as disclosed Bender/Cost, with a reasonable expectation of success, before the effective filing date of the instant invention, in the method of modifying HSC. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art emphasize the use of zinc finger nucleases (ZFNs), TALE or Cas9 for gene targeting of cell for use in gene therapy (see page 309, col. 2, last para. and Cost).  One of skill in the art would have a reasonable expectation of success because prior art successfully reported use of nuclease to genetically modify patient-derived hematopoietic stem cells to generate CCR5-negative cells for cell gene therapy as evident from the teaching of Cost and Cannon. Therefore, it would have been obvious to genetically modify HSC with nucleic acid encoding nuclease to expand cells intended for therapeutic purposes as in Cannon. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632